          Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 1 of 33



            UNITED STATES DISTRICT COURT FOR THE EASTERN
                      DISTRICT OF PENNSYLVANIA

SAQUETA WILLIAMS,                                     :
                                                      :
                    Plaintiff                         :
      v                                               :
                                                      :      No.
ROC NATION, LLC; ROBERT RIHMEEK                       :
WILLIAMS, a/k/a MEEK MILL; SHAWN                      :
COREY CARTER, a/k/a JAY-Z; WENNER                     :
MEDIA, LLC; AND AMAZON.COM, INC.                      :
                                                      :
                    Defendants                        :
                                                      :

                         COMPLAINT - CIVIL ACTION

      AND NOW comes the plaintiff Saqueta Williams, by and through counsel, and

demands of the defendants, jointly and severally, damages for loss sustained, plus

interest, costs and damages for prejudgment delay upon the causes of action set forth in

the following:

                                JURISDICTION AND VENUE

      1.      Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully hereto.

      2.      This Court maintains original jurisdiction over the instant claims pursuant

to 28 U.S.C.A. § 1332 as a result of the controversy between the parties exceeding the

sum or value of $75,000, exclusive of interest and costs, and is between citizens of

different States.
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 2 of 33



       3.     For the purpose of diversity pursuant to 28 U.S.C.A. § 1332, the plaintiff

is a citizen of the Commonwealth of Pennsylvania, defendant Roc Nation, LLC is a

citizen of the state of NewYork, defendant Robert Rihmeek Williams is a citizen of

the state of Georgia, defendant Shawn Corey Carter is a citizen of the state of

California; defendant Wenner Media, LLC is a citizen of the state of California;

defendant Amazon.Com, Inc. is a citizen of the state of Washington.

       4.     Venue of this matter is properly laid in this judicial district pursuant to 28

U.S.C. §1391 upon a basis that a substantial part of the events or omissions giving rise

to the claim occurred, or a substantial part of property that is the subject of the action is

situated in this judicial district.


                    THE PARTIES AND RELATED ENTITIES

       5.     Plaintiff Saqueta Williams is an adult individual residing within the

Commonwealth of Pennsylvania. Plaintiff may be contacted by and through counsel,

Steven F. Marino, Esquire or Joseph Auddino, Esquire of Marino Associates at 301

Wharton Street, Philadelphia, PA 19147.

       6.     Defendant Roc Nation, LLC is a business entity operating with an office

for process of service located 540 W. 26th Street, New York, NY 10001. At all

relevant times material hereto, defendant Roc Nation, LLC was a business for profit


                                             2
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 3 of 33



engaged in the industry of publishing information. At all relevant times material

hereto, defendant Roc Nation, LLC acted by and through its duly authorized

employees, agents, workers and/or representatives acting within the scope of their

employment. At all relevant times material hereto, defendant Roc Nation, LLC

regularly conducted business or otherwise utilized the market place of Philadelphia

County.

      7.    Defendant Robert Rihmeek Williams, a/k/a Meek Mill, is an adult

individual with an office for the service of process located 481 Eighth Avenue, New

York, NY 10001. At all relevant times material hereto, defendant Robert Rihmeek

Williams was an employee, agent, worker and/or representative of defendant Roc

Nation, LLC acting within the scope of his employment.

      8.    Defendant Shawn Corey Carter, a/k/a Jay-Z, is an adult individual with an

office for the service of process located 540 W. 26th Street, New York, NY 10001. At

all relevant times material hereto, defendant Shawn Corey Carter was an employee,

agent, worker and/or representative of defendant Roc Nation, LLC acting within the

scope of his employment.

      9.    Defendant Wenner Media, LLC is a business entity operating with an

office for process of service located 1700 Montgomery Street, Suite 207, San

Francisco, CA 94111-1023 and trades as Rolling Stone Magazine. At all relevant

                                         3
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 4 of 33



times material hereto, defendant Wenner Media, LLC was a business for profit

engaged in the industry of publishing information. At all relevant times material

hereto, defendant Wenner Media, LLC acted by and through its duly authorized

employees, agents, workers and/or representatives acting within the scope of their

employment. At all relevant times material hereto, defendant Wenner Media, LLC

regularly conducted business or otherwise utilized the market place of Philadelphia

County.

      10.    Paul Solotaroff, is an is an adult individual and an investigative reporter.

At all relevant times material hereto, defendant Paul Solotaroff was an employee,

agent, worker and/or representative of defendant Wenner Media, LLC d/b/a Rolling

Stone Magazine acting within the scope of his employment.

      11.    Bradley Bridge, Esquire is an adult individual and an attorney at law. At

all relevant times material hereto, Bradley Bridge, Esquire was an employee, agent,

worker and/or representative of the Defender Association of Philadelphia acting within

the scope of his employment.

      12.    Defendant Amazon.com, Inc. is a business entity operating with an office

for process of service located 410 Terry Avenue N., Seattle, WA 98109-5210. At all

relevant times material hereto, defendant Amazon.com, Inc. was a business for profit

engaged in the industry of technology and artificial intelligence providing service

                                           4
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 5 of 33



on e-commerce, cloud computing, and digital streaming. At all relevant times material

hereto, defendant Amazon.com, Inc. acted to distribute downloads and streaming

of video, music, and audiobooks through a paid subscription product, Amazon Prime

Video. At all relevant times material hereto, defendant Amazon.com, Inc. acted by and

through its duly authorized employees, agents, workers and/or representatives acting

within the scope of their employment. At all relevant times material hereto, defendant

Amazon.com, Inc. regularly conducted business or otherwise utilized the market place

of Philadelphia County.

             DEFENDANTS REGULARLY CONDUCT BUSINESS IN
                      THIS JUDICIAL DISTRICT

      13.     Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth.

      14.     The defendants, jointly participated in creation, production and publishing

of a documentary series Free Meek marketed as a 2019 true-crime documentary about

the challenges of American rapper defendant Robert Rihmeek Williams, a/k/a Meek

Mill following a disputed 2017 criminal conviction and subsequent violations of

probation.

      15.     The documentary series Free Meek was largely filmed on location in or

about the City of Philadelphia within this judicial district.


                                            5
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 6 of 33



      16.    Subscriptions to the product Amazon Prime Video have been subject to

marketing and sale to customers within this judicial district.



                           GENERAL ALLEGATIONS

      17.    Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully herein.

      18.    In or about the calendar year 2008, the plaintiff Saqueta Williams

submitted a Police Officer Recruit Application with the City of Philadelphia in an

effort to be considered a cadndiate to become a Philadelphia Police Officer.

      19.    Plaintiff Saqueta Williams completed an extensive police training

program at the Philadelphpia Police Acdemy and an eighteen (18) month on-the-job

probationary period.

      20.    In or about the calendar year 2010, the plaintiff Saqueta Williams was

employed by the City of Philadelphia to serve full time as a permemant police officer

on behalf of the City of Philadelphia.

      21.    Plaintiff Saqueta Williams served the City of Philadelphia faithfully as a

permemant police officer during the calendar years 2010 through June 2017.




                                           6
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 7 of 33




       THE CRIMINAL CHARGES LODGED AND ACQUITTAL OF
                PLAINTIFF SAQUETA WILLIAMS

      22.    Plaintiff Saqueta Williams incorporates by reference the previous

paragraphs of the Complaint as if set forth fully herein.

      23.    On or about January 25, 2017, at approximately 1:30 am, in the vicinity of

4800 block of North Broad Street, Philadelphia, PA, plaintiff Saqueta Williams was

off-duty when she and her significant other were confronted by violence and

aggression presented to them by a group of four (4) unknown females.

      24.    At the aforementioned date, time and location, four (4) unknown females

attacked, assaulted, and battered the plaintiff Saqueta Williams’ significant other as

plaintiff Saqueta Williams stood within the zone of danger.

      25.    In an effort to deescalate the violence and rescue her significant other

from suffering further harm and loss, plaintiff Saqueta Williams identified herself as a

police officer, and gave the four (4) unknown females verbal commands to move away

from her significant other.

      26.    The four (4) unknown females refused to obey the commands of the

plaintiff Saqueta Williams.

      27.    In an effort to deescalate the violence and rescue her significant other

from suffering further harm and loss, plaintiff Saqueta Williams drew her firearm.


                                           7
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 8 of 33



      28.    As a result of plaintiff Saqueta Williams having drawn her firearm the

four (4) unknown females ceased their attack, dispersed, and the plaintiff and her

significant other were able to retreat to a place of safety.

      29.    On or about June, 9, 2017, as a result of having drawn her firearm on

January 25, 2017 in an effort to rescue herself and significant other from suffering

harm and loss from the violent attack of four (4) unknown females, plaintiff Saqueta

Williams was arrested by the Philadelphia Police Department and charged by the

Office of the Philadelphia District Attorney with violating Section 2701 of the

Pennsylvania Crimes Code, 18 Pa.C.S.A. §2701 [relating to Simple Assault]; Section

907 of the Pennsylvania Crimes Code, 18 Pa.C.S.A. § 907 [relating to Possession of

Instrument of Crime]; and Section 2705 of the Pennsylvania Crimes Code, 18

Pa.C.S.A. §2705 [relating to Recklessly Endangering Another Person].

      30.    On February 12, 2019, following a jury trial convened by the Honorable

Philadelphia County Court of Common Pleas Judge Lucretia Clemons, the plaintiff

Saqueta Williams was acquitted of all criminal charges lodged against her arising from

the June, 9, 2017, incident.




                                            8
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 9 of 33




  THE “DO NOT CALL LIST” MAINTAINED BY THE OFFICE OF THE
             PHILADELPHIA DISTRICT ATTORNEY

      31.       Plaintiff Saqueta Williams incorporates by reference the previous

paragraphs of the Complaint as if set forth fully herein.

      32.       The Office of the Philadelphia District Attorney maintains a list

identifying police officers who have histories of arrests, disciplinary actions, or

providing false testimony.

      33.       Upon information and belief, the list divides the police officers names

appearing on the list into groupings, classifying the police officers whose serious

misconduct rendered them problematic as witnesses and others whose offenses were

less serious.

      34.       Upon information and belief, the Philadelphia District Attorney directed

employee prosecutors not to call some of the police officers whose names appear on

the list as witnesses to offer testimony in criminal prosecutions.

      35.       This list identifying police officers who have histories of arrests,

disciplinary actions, or providing false testimony maintained by the Office of the

Philadelphia District Attorney has been referred to as the “Do Not Call List” by media

sources.

      36.       Upon information and belief, the "Do Not Call List” maintained by the


                                            9
         Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 10 of 33



Office of the Philadelphia District Attorney provides a detailed factual summary of the

wrongdoing relating to each police officer whose name appears.

         37.   Upon information and belief, the "Do Not Call List” maintained by the

Office of the Philadelphia District Attorney describes a wide range of wrongdoings

relating to officers whose names appear on the list, some of which have no relation to

corruption, dishonesty, or perjury.

         38.   Upon information and belief, as a result of criminal charges having been

lodged against the plaintiff Saqueta Williams arising from the aforementioned January

25, 2017 incident, the Office of the Philadelphia District Attorney included plaintiff

Saqueta Williams on the Office of the Philadelphia District Attorney’s “Do Not Call

List.”

         39.   Upon information and belief, the summary of facts detailing the alleged

wrongdoing of the plaintiff Saqueta Williams which appears in the content of the

Office of the Philadelphia District Attorney’s "Do Not Call List” does not provide a

statement that the plaintiff Saqueta Williams committed acts of dishonesty or

corruption.

         40.   Upon information and belief, the plaintiff Saqueta Williams was a police

officer who was permitted to be called as witness by prosecuting Philadelphia

Assistant District Attorneys with the approval of a Deputy Philadelphia Assistant

                                           10
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 11 of 33



District Attorney.

                     THE DEFAMATORY COMMUNICATION

      41.    Plaintiff incorporates by reference the previous paragraphs of the

Complaint as if set forth fully herein.

      42.    On or about August 9, 2019, a five (5) part documentary series premiered

on Amazon Prime Video entitled Free Meek.

      43.    The documentary series Free Meek has been marketed as a 2019 true-

crime documentary about the challenges of American rapper Robert Rihmeek

Williams, a/k/a Meek Mill following a disputed 2017 criminal conviction and

subsequent violations of probation.

      44.    At all relevant times material hereto, the publication, utterance or

broadcasting of the communication presented in Season 1, Episode 4 of the

documentary series Free Meek entitled Filthadelhia was subject to censorship or

control of the defendants within the meaning of 42 Pa.C.S.A. §8345.

      45.    Investigtive reporter Paul Solotaroff provides commentary in the Season

1, Episode 4 of the documentary series Free Meek entitled Filthadelhia stating that

“There is a reason why people call this town Filthadelhia.”

      46.    Investigtive reporter Paul Solotaroff provides commentary in the Season

1, Episode 4 of the documentary series Free Meek entitled Filthadelhia stating that,

                                          11
          Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 12 of 33



“Now there is a new District Attorney in town, and just the last couple of months we

have been learning from the District Attorney’s Office about a list of dirty and

dishonest cops.”

      47.      Bradley Bridge, Esquire provides commentary in the Season 1, Episode 4

of the documentary series Free Meek entitled Filthadelhia stating that, “The DA’s

Office generated a specific list that has 66 names of police officers on it. There have

been findings by the police department the officers have lied to internal affairs, to

other police officers, or in court.”

      48.      During the course of the commentary provided by Bradley Bridge,

Esquire in the Season 1, Episode 4 of the documentary series Free Meek entitled

Filthadelhia a graphic of an image of the plaintiff Saqueta Williams is displayed on

screen.

      49.      The displaying of the image of the plaintiff Saqueta Williams on screen

during the course of the Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia, in conjunction with the commentary provided by investigative

reporter Paul Solotaroff, imputes the impression in the minds of the average persons

among whom it is intended to circulate that the plaintiff Saqueta Williams was a dirty

and dishonest police officer.



                                          12
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 13 of 33



       50.    The displaying of the image of the plaintiff Saqueta Williams on screen

during the course of the commentary provided by Bradley Bridge, Esquire in the

Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia imputes

the impression in the minds of the average persons among whom it is intended to

circulate that there have been credible findings made by the Philadelphia Police

Department that the plaintiff Saqueta Williams lied to internal affairs, to other police

officers, or in court.

       51.    The displaying of the image of the plaintiff Saqueta Williams on screen

during the course of the commentary provided by Bradley Bridge, Esquire in the

Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia imputes

the impression in the minds of the average persons among whom it is intended to

circulate that plaintiff Saqueta Williams lied to the Internal Affairs Division of the

Philadelphia Police Department.

       52.    The displaying of the image of the plaintiff Saqueta Williams on screen

during the course of the commentary provided by Bradley Bridge, Esquire in the

Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia imputes

the impression in the minds of the average persons among whom it is intended to

circulate that plaintiff Saqueta Williams lied to other police officers.



                                           13
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 14 of 33



      53.    The displaying of the image of the plaintiff Saqueta Williams on screen

during the course of the commentary provided by Bradley Bridge, Esquire in the

Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia imputes

the impression in the minds of the average persons among whom it is intended to

circulate that plaintiff Saqueta Williams lied in court and committed the crime of

perjury.

      54.    The communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia falsely imputes a message to the minds of the

average persons among whom it is intended to circulate that plaintiff Saqueta Williams

was a dirty and dishonest police officer.

      55.    The communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia falsely imputes a message to the minds of the

average persons among whom it is intended to circulate that the Philadelphia Police

Department made a finding that plaintiff Saqueta Williams lied to internal affairs, to

other police officers, or in court.

      56.    The communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta Williams that

the plaintiff Saqueta Williams was dirty and dishonest police officer; and had lied to

internal affairs, to other police officers, or in court were not extemporaneous remarks.

                                            14
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 15 of 33



      57.    The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia has the impact of tending to

harm the reputation of plaintiff Saqueta Williams as to lower her in the estimation of

the community.

      58.    The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia has the impact of tending to

tarnish the reputation of plaintiff Saqueta Williams and expose her to public hatred,

contempt, and ridicule.

      59.    The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia as it relates to the plaintiff

Saqueta Williams is defamatory in character.

      60.    The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta

Williams is defamatory per se.

      61.    The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta

Williams is defamatory per se within the meaning of the Restatement (Second) of

Torts, Section 570.



                                          15
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 16 of 33



      62.     The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta

Williams is defamatory per se within the meaning of the Restatement (Second) of

Torts, Section 571.

      63.     The aformentioned communication presented in Season 1, Episode 4 of

the documentary series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta

Williams is defamatory per se within the meaning of the Restatement (Second) of

Torts, Section 573.

      64.     Upon information and belief, never did the Philadelphia Police

Department come to a finding that plaintiff Saqueta Williams ever provided false

information or lied to the Internal Affairs Division of the Philadelphia Police

Department.

      65.     Upon information and belief, never did the Philadelphia Police

Department come to a finding that plaintiff Saqueta Williams ever provided false

information or lied to other police officers.

      66.     Upon information and belief, never did the Philadelphia Police

Department come to a finding that plaintiff Saqueta Williams ever lied in court and

committed the crime of perjury.



                                           16
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 17 of 33



      67.     Upon information and belief, never did the Philadelphia Police

Department come to a finding that plaintiff Saqueta Williams was a dirty or dishonest

police officer.

      68.     Upon information and belief, never did the Office of the Philadelphia

District Attorney come to a finding that plaintiff Saqueta Williams ever provided false

information or lied to the Internal Affairs Division of the Philadelphia Police

Department.

      69.     Upon information and belief, never did the Office of the Philadelphia

District Attorney come to a finding that plaintiff Saqueta Williams ever provided false

information or lied to other police officers.

      70.     Upon information and belief, never did the Office of the Philadelphia

District Attorney come to a finding that plaintiff Saqueta Williams ever provided false

information and committed the crime of perjury.

      71.     Upon information and belief, never did the Office of the Philadelphia

District Attorney come to a finding that plaintiff Saqueta Williams was a dirty or

dishonest police officer.




                                           17
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 18 of 33




                                    COUNT I
                            DEFAMATION PER SE
                      (Saqueta Williams v Roc Nation, LLC)

      72.    Plaintiff Saqueta Williams incorporates by reference the previous

paragraphs of the Complaint as if set forth fully herein.

      73.    At all relevant times material hereto, plaintiff Saqueta Williams was a

private figure.

      74.    At all relevant times material hereto, by and through its employees,

agents, workers and/or representatives, defendant Roc Nation, LLC exercised control

and supervision of the planning and coordination of various aspects of the Season 1,

Episode 4 of the documentary series Free Meek, including but not limited to, selecting

the script; selecting the substance of communication to be broadcasted; selecting the

participants; coordinating the writing, directing, and editing of the content of

communication; and arranging financing for the project.

      75.    At all relevant times material hereto, by and through its employees,

agents, workers and/or representatives, defendant Roc Nation, LLC inspected and

edited the script of Season 1, Episode 4 of the documentary series Free Meek entitled

Filthadelhia prior to its broadcast or publication.

      76.    Defendant Roc Nation, LLC owed the plaintiff Saqueta Williams a duty to

exercise due care to ensure that the representations presented in Season 1, Episode 4 of

                                          18
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 19 of 33



the documentary series Free Meek entitled Filthadelhia that plaintiff Saqueta Williams

was a dirty and dishonest police officer and that the Philadelphia Police Department

made a finding that plaintiff Saqueta Williams lied to internal affairs, to other police

officers, or in court were truthful.

      77.    Defendant Roc Nation, LLC breached the duty owed to the plaintiff

Saqueta Williams by broadcasting or otherwise publishing information representing

that plaintiff Saqueta Williams was a dirty and dishonest police officer and that the

Philadelphia Police Department made a finding that plaintiff Saqueta Williams lied to

internal affairs, to other police officers, or in court without conducting a reasonable

investigation as to the truth of the representations.

      78.    Defendant Roc Nation, LLC caused the aforementioned communication

presented in Season 1, Episode 4 of the documentary series Free Meek entitled

Filthadelhia relating to the plaintiff Saqueta Williams to be published and circulated

with a reckless disregard for the truth.

      79.    Defendant Roc Nation, LLC published and circulated the aformentioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia relating to the plaintiff Saqueta Williams with a high degree of

awareness of the probable falsity of the statements.



                                           19
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 20 of 33



      80.    Defendant Roc Nation, LLC published and circulated the aformentioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia relating to the plaintiff Saqueta Williams despite having

entertained serious doubts as to the truth of the publication.

      81.    Defendant Roc Nation, LLC is liable to the plaintiff, by and through its

representative, employees, agents or ostensible agents, pursuant to the provisions

Section 219 of the Restatement 2nd of Agency.

      82.    As a direct and proximate result of the defendant Roc Nation, LLC’s

aforementioned negligent or malicious acts the plaintiff was caused to suffer a damage

to her reputation.

      83.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions or failures to act, the plaintiff was caused to suffer

discomfort, trauma, humiliation, embarrassment, emotional distress, suicidal ideation,

anxiety, depression characterized by feelings of despair, hopelessness, and

despondency, some or all of which may be permanent and which may continue

indefinitely into the future.

      84.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions or failures to act, the plaintiff was caused to suffer physical

symptoms and injury characterized by weight loss, sleeplessness, headaches, appetite

                                           20
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 21 of 33



loss, and upper abdominal discomfort, described as burning sensation, bloating or

gassiness, and nausea.

       85.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions or failures to act, the plaintiff has been required to undergo

outpatient healthcare, ongoing outpatient healthcare, medical evaluations and may

require other medical attention.

       86.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions, or failures to act plaintiff was caused to suffer a loss of life's

pleasures which may continue indefinitely into the future.

       87.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions or failures to act, the plaintiff incurred medical expenses for

diagnosis, treatment and care in an effort to cure herself of the illness aforementioned

and may incur additional medical expenses continuing on into the future.

       88.    As a direct and proximate result of the defendant Roc Nation, LLC’s

negligent acts, omissions or failures to act, the plaintiff has been caused to expend

various and diverse sums of money in an effort to cure herself of the illness

aforementioned and may incur additional expenses continuing on into the future.

       WHEREFORE, plaintiff Saqueta Williams prays for judgment in her favor and

against defendant Roc Nation, LLC, jointly and severally, and the relief which follows:

                                             21
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 22 of 33



      I.       That plaintiff be awarded compensatory damages as proven at trial;

      II.      That plaintiff be awarded punitive damages as proven at trial;

      III.     That plaintiff be awarded interest and damages for prejudgment delay.

      IV.      That plaintiff be awarded further relief as this Court may deem

appropriate.


                                   COUNT II
                            DEFAMATION PER SE
                  (Saqueta Williams v Robert Rihmeek Williams)

      89.      Plaintiff Saqueta Williams incorporates by reference the previous

paragraphs of the Complaint as if set forth fully herein.

      90.      At all relevant times material hereto, defendant Robert Rihmeek Williams

served as an executive producer in connection with the documentary series Free Meek

entitled Filthadelhia.

      91.      At all relevant times material hereto, defendant Robert Rihmeek Williams

exercised control and supervision of the planning and coordination of various aspects

of the Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia,

including but not limited to, selecting the script; selecting the substance of

communication to be broadcasted; selecting the participants; coordinating the writing,




                                           22
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 23 of 33



directing, and editing of the content of communication; and arranging financing for the

project.

       92.    At all relevant times material hereto, defendant Robert Rihmeek Williams

inspected and edited the script Season 1, Episode 4 of the documentary series Free

Meek entitled Filthadelhia prior to its broadcast or publication.

       93.    Defendant Robert Rihmeek Williams owed the plaintiff Saqueta Williams

a duty to exercise due care to ensure that the representations presented in Season 1,

Episode 4 of the documentary series Free Meek entitled Filthadelhia that plaintiff

Saqueta Williams was a dirty and dishonest police officer and that the Philadelphia

Police Department made a finding that plaintiff Saqueta Williams lied to internal

affairs, to other police officers, or in court were truthful.

       94.    Defendant Robert Rihmeek Williams breached the duty owed to the

plaintiff Saqueta Williams by broadcasting or otherwise publishing information

representing that plaintiff Saqueta Williams was a dirty and dishonest police officer

and that the Philadelphia Police Department made a finding that plaintiff Saqueta

Williams lied to internal affairs, to other police officers, or in court without conducting

a reasonable investigation as to the truth of the representations.

       95.    Defendant Robert Rihmeek Williams caused the aforementioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

                                            23
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 24 of 33



entitled Filthadelhia relating to the plaintiff Saqueta Williams to be published and

circulated with a reckless disregard for the truth.

      96.    Defendant Robert Rihmeek Williams caused the aforementioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia relating to the plaintiff Saqueta Williams to be published and

circulated with a high degree of awareness of the probable falsity of the statements.

      97.    Defendant Robert Rihmeek Williams published and circulated the

aforementioned communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta Williams despite

having entertained serious doubts as to the truth of the publication.

      98.    As a direct and proximate result of the defendant Robert Rihmeek

William’s negligent or malicious acts the plaintiff was caused to suffer that damage

and loss aforementioned.

      WHEREFORE, plaintiff Saqueta Williams prays for judgment in her favor and

against defendant Robert Rihmeek Williams, jointly and severally, and the relief which

follows:

      I.     That plaintiff be awarded compensatory damages as proven at trial;

      II.    That plaintiff be awarded punitive damages as proven at trial;

      III.   That plaintiff be awarded interest and damages for prejudgment delay.

                                           24
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 25 of 33



      IV.      That plaintiff be awarded further relief as this Court may deem

appropriate.

                                   COUNT III
                            DEFAMATION PER SE
                    (Saqueta Williams v Shawn Corey Carter)

           99. Plaintiff Saqueta Williams incorporates by reference the previous

   paragraphs of the Complaint as if set forth fully herein.

      100. At all relevant times material hereto, defendant Shawn Corey Carter

served as an executive producer in connection with the documentary series Free Meek

entitled Filthadelhia.

      101. At all relevant times material hereto, defendant Shawn Corey Carter

exercised control and supervision of the planning and coordination of various aspects

of the Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia,

including but not limited to, selecting the script; selecting the substance of

communication to be broadcast; selecting the participants; coordinating the writing,

directing, and editing of the content of communication; and arranging financing for the

project.

      102. At all relevant times material hereto, defendant Shawn Corey Carter

inspected and edited the script Season 1, Episode 4 of the documentary series Free

Meek entitled Filthadelhia prior to its broadcast or publication.

                                          25
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 26 of 33



       103. Defendant Shawn Corey Carter owed the plaintiff Saqueta Williams a

duty to exercise due care to ensure that the representations presented in Season 1,

Episode 4 of the documentary series Free Meek entitled Filthadelhia that plaintiff

Saqueta Williams was a dirty and dishonest police officer and that the Philadelphia

Police Department made a finding that plaintiff Saqueta Williams lied to internal

affairs, to other police officers, or in court were truthful.

       104. Defendant Shawn Corey Carter breached the duty owed to the plaintiff

Saqueta Williams by broadcasting or otherwise publishing information representing

that plaintiff Saqueta Williams was a dirty and dishonest police officer and that the

Philadelphia Police Department made a finding that plaintiff Saqueta Williams lied to

internal affairs, to other police officers, or in court without conducting a reasonable

investigation as to the truth of the representations.

       105. Defendant       Shawn     Corey      Carter   caused   the   aforementioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia relating to the plaintiff Saqueta Williams to be published and

circulated with a reckless disregard for the truth.

       106. Defendant       Shawn     Corey      Carter   caused   the   aforementioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek



                                            26
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 27 of 33



entitled Filthadelhia relating to the plaintiff Saqueta Williams to be published and

circulated with a high degree of awareness of the probable falsity of the statements.

      107. Defendant Shawn Corey Carter published and circulated the

aforementioned communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta Williams despite

having entertained serious doubts as to the truth of the publication.

      108. As a direct and proximate result of the defendant Shawn Corey Carter’s

negligent or malicious acts the plaintiff was caused to suffer that damage and loss

aforementioned.

      WHEREFORE, plaintiff Saqueta Williams prays for judgment in her favor and

against defendant Shawn Corey Carter, jointly and severally, and the relief which

follows:

      I.       That plaintiff be awarded compensatory damages as proven at trial;

      II.      That plaintiff be awarded punitive damages as proven at trial;

      III.     That plaintiff be awarded interest and damages for prejudgment delay.

      IV.      That plaintiff be awarded further relief as this Court may deem

appropriate.




                                           27
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 28 of 33




                              COUNT IV
                         DEFAMATION PER SE
   (Saqueta Williams v Wenner Media, LLC d/b/a Rolling Stone Magazine)

          109.       Plaintiff Saqueta Williams incorporates by reference the previous

   paragraphs of the Complaint as if set forth fully herein.

          110.       Defendant Wenner Media, LLC, by and through its employee,

   agent, worker and/or representative investigative reporter Paul Solotaroff, made

   representations regarding plaintiff Saqueta Williams during the course of the

   Season 1, Episode 4 of the documentary series Free Meek entitled Filthadelhia

   which imputes the impression in the minds of the average persons among whom it

   is intended to circulate that the plaintiff Saqueta Williams was a dirty and dishonest

   police officer.

       111. Defendant Wenner Media, LLC, by and through its employee, agent,

worker and/or representative investigative reporter Paul Solotaroff, made

representations regarding plaintiff Saqueta Williams during the course of the Season 1,

Episode 4 of the documentary series Free Meek entitled Filthadelhia which imputes

the impression in the minds of the average persons among whom it is intended to

circulate that the plaintiff Saqueta Williams lied to internal affairs, to other police

officers, or in court.



                                           28
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 29 of 33



       112. Defendant Wenner Media, LLC owed the plaintiff Saqueta Williams a

duty to exercise due care to ensure that the representations presented in Season 1,

Episode 4 of the documentary series Free Meek entitled Filthadelhia that plaintiff

Saqueta Williams was a dirty and dishonest police officer and that the Philadelphia

Police Department made a finding that plaintiff Saqueta Williams lied to internal

affairs, to other police officers, or in court were truthful.

       113. Defendant Wenner Media, LLC breached the duty owed to the plaintiff

Saqueta Williams by making representations, by and through its employee, agent,

worker and/or representative investigative reporter Paul Solotaroff, that plaintiff

Saqueta Williams was a dirty and dishonest police officer and that the Philadelphia

Police Department made a finding that plaintiff Saqueta Williams lied to internal

affairs, to other police officers, or in court without conducting a reasonable

investigation as to the truth of the representations.

       114. Defendant       Wenner     Media,     LLC     caused   the   aforementioned

communication presented in Season 1, Episode 4 of the documentary series Free Meek

entitled Filthadelhia relating to the plaintiff Saqueta Williams to be made with a

reckless disregard for the truth.

       115. Defendant Wenner Media, LLC made the aformentioned communication

presented in Season 1, Episode 4 of the documentary series Free Meek entitled

                                            29
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 30 of 33



Filthadelhia relating to the plaintiff Saqueta Williams with a high degree of awareness

of the probable falsity of the statements.

      116. Defendant Wenner Media, LLC published and circulated the

aformentioned communication presented in Season 1, Episode 4 of the documentary

series Free Meek entitled Filthadelhia relating to the plaintiff Saqueta Williams despite

having entertained serious doubts as to the truth of the publication.

      117. Defendant Wenner Media, LLC is liable to the plaintiff, by and through

its representative, employees, agents or ostensible agents, pursuant to the provisions

Section 219 of the Restatement 2nd of Agency.

      118. As a direct and proximate result of the defendant Wenner Media, LLC’s

negligent or malicious acts the plaintiff was caused to suffer that damage and loss

aforementioned.

      WHEREFORE, plaintiff Saqueta Williams prays for judgment in her favor and

against defendant Wenner Media, LLC, jointly and severally, and the relief which

follows:

      I.     That plaintiff be awarded compensatory damages as proven at trial;

      II.    That plaintiff be awarded punitive damages as proven at trial;

      III.   That plaintiff be awarded interest and damages for prejudgment delay.



                                             30
       Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 31 of 33



      IV.      That plaintiff be awarded further relief as this Court may deem

appropriate.


                                COUNT V
            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                       (Plaintiff v All Defendants)

          119.       The plaintiff incorporates by reference the paragraphs above as if

   set forth herein in full.

      120. At all relevant times material hereto, the defendants owed plaintiff a

common law duty not to act in a manner which they should have realized would

involve an unreasonable risk of causing the plaintiff to suffer emotional distress,

illness, and/or bodily harm.

      121. The defendants knew or reasonably should have known that publishing

the aforementioned defamatory communication relating to the plaintiff involved an

unreasonable risk that emotional distress would result.

      122. The conduct of the defendants violated the provisions of the Section 313

of the Restatement 2nd of Torts.

      123. As a result of the defendants having published falser information

regarding the plaintiff, the plaintiff was caused to suffer fear, anxiety, panic and

emotional trauma.


                                           31
        Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 32 of 33



       124. The emotional distress suffered by the plaintiff as a direct and proximate

result of the defendants has caused the plaintiff to experience illness and bodily harm.

       125. As a direct and proximate result of the defendants or their authorized

agents, ostensible agents, servants, workman and/or employees’ reckless and

indifferent actions, omissions, or failures to act as set forth herein, plaintiff was caused

to suffer emotional distress, grief, and fright to a degree that no reasonable person

should be expected to endure.

       WHEREFORE, the plaintiff Saqueta Williams prays for judgment in her favor

and against the defendants, jointly and severally, and the relief which follows:

       I.       That plaintiff be awarded compensatory damages as proven at trial;

       II.      That plaintiff be awarded interest and damages for prejudgment delay;

       III.     That plaintiff be awarded further relief as this Court may deem

appropriate.


                               JURY TRIAL DEMAND

              126.    The plaintiff incorporates by reference the paragraphs above as if

   set forth herein in full.

              127.    Trial by jury is demanded in the above entitled cause.




                                            32
      Case 2:20-cv-00122-NIQA Document 1 Filed 01/07/20 Page 33 of 33



                               Respectfully submitted,

                         By:   /s/ Steven F. Marino
                               Steven F. Marino, Esquire
                               PA Attorney I.D. No. 53034
                               Joseph Auddino, Esquire
                               PA Attorney I.D. No. 316752
                               MARINO ASSOCIATES
                               301 Wharton Street
                               Philadelphia, Pa 19147
                               Telephone: (215) 462-3200
                               Telecopier: (215) 462-4763
                               smarino@marinoassociates.net
                               jauddino@marinoassociates.net

                               Attorneys for Plaintiff


Dated: January 7, 2020




                                        33
